Exhibit 10.3

 

Execution Version

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of May 31, 2019
(this “Assignment”), by and between Sunoco, LLC, a Delaware limited liability
company (“Assignor”) and Attis Ethanol Fulton, LLC, a Georgia limited liability
company (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, certain affiliates of Assignor are parties to the Purchased Contracts
(as defined in the Agreement) (collectively, the “Sunoco Affiliate Parties” and
each, a “Sunoco Affiliate Party”);

 

WHEREAS, Assignor, directly or indirectly, owns 100% of the limited liability
company interests of the Sunoco Affiliate Parties; and

 

WHEREAS, in accordance with the terms of that certain Second Amended and
Restated Asset Purchase Agreement, dated as of May 31, 2019 (as amended, amended
and restated and supplemented to date, the “Agreement”), providing for, among
other things, the purchase and sale of the Purchased Assets, including the
Purchased Contracts and the Assumed Liabilities, Assignor, on behalf of each of
the Sunoco Affiliate Parties, and Assignee have agreed to enter into this
Assignment, providing for (a) the assignment from the applicable Sunoco
Affiliate Party, to Assignee of all of such Sunoco Affiliate Party’s right,
title and interest in, under and to the Purchased Contracts from and after the
Closing, on and subject to the terms of the Agreement and this Assignment, and
(b) the acceptance by Assignee of such assignment and the assumption by Assignee
of (i) all obligations to be performed by the applicable Sunoco Affiliate Party,
under the Purchased Contracts on and after the Closing Date and (ii) the other
Assumed Liabilities.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

1. Assignment. In accordance with and subject to the terms of the Agreement,
Assignor, on behalf of each of the Sunoco Affiliate Parties, hereby sells,
assigns, transfers and conveys to Assignee, to the extent that such are legally
assignable and any necessary consents to assignment have been obtained, all of
the applicable Sunoco Affiliate Party’s right, title and interest in, under and
to the Purchased Contracts from and after the Closing.

 

2. Acceptance and Assumption. In accordance with and subject to the terms of the
Agreement, Assignee hereby (a) purchases and accepts the assignment, transfer
and conveyance, to the extent that such are legally assignable and necessary
consents to assignment have been obtained, of each Sunoco Affiliate Party’s
right, title and interests in, under and to the Purchased Contracts; (b)
unconditionally and irrevocably assumes, undertakes and agrees, subject to valid
claims and defenses, to pay, satisfy, perform and discharge in full, as and when
due, and release and discharge Assignor, each applicable Sunoco Affiliate Party
and their respective successors and assigns completely and forever from, all
obligations and liabilities of any kind arising out of, or required to be
performed under, such assigned Purchased Contracts from and after the Closing
and (c) unconditionally and irrevocably assumes, undertakes and agrees to pay,
satisfy, perform and discharge in full, as and when due, and release and
discharge Assignor, each applicable Sunoco Affiliate Party and their respective
successors and assigns completely and forever from, all of the Assumed
Liabilities and all obligations and liabilities of any kind arising out of
Assignee’s assumption of the Assumed Liabilities.

 



 

 

 

3. Conflict. In the event of any conflict or inconsistency between the terms of
the Agreement and the terms hereof, the Agreement shall govern.

 

4. Parties in Interest. This Assignment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

 

5. Counterparts. This Assignment may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one and the same
instrument.

 

6. Governing Law. This Assignment and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with, the laws of
the State of Texas as applied to contracts made and performed entirely in such
state.

 

7. Definitions. Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Agreement.

 

[Signature Pages Follow]

 

-2-

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Assignment as of the date first written above.

 

 

ASSIGNOR:       SUNOCO, LLC       By: /s/ Karl Fails   Name: Karl Fails   Title:
President

 

Signature Page to

Assignment and Assumption Agreement

 



 

 

 

  ASSIGNEE:         ATTIS ETHANOL FULTON, LLC       By: /s/ Jeffrey S. Cosman  
Name: Jeffrey S. Cosman   Title: Manager

 

Signature Page to

Assignment and Assumption Agreement

 

 

 



 

